PER CURIAM
In this workers’ compensation case, petitioners argue that the Workers’ Compensation Board committed two errors. Petitioners first argue that the board erred in determining that claimant did not have a combined condition and second argues that the board abused its discretion by issuing its order in the absence of a board member with the “background and understanding as to the concerns of employers.” ORS 656.712(1). We affirm.
The first assignment of error concerns the board’s finding that claimant did not have a combined condition. The board found that claimant’s two conditions, a preexisting right shoulder condition and a compensable right shoulder strain, did not combine. There is substantial evidence in the record supporting the board’s findings.
Our recent decision, Fred Meyer Stores, Inc. v. Ernst, 190 Or App 525, 79 P3d 387 (2003), decided petitioners’ second assignment of error adversely to them. For the reasons stated in Ernst, we reject that assignment of error.
Affirmed.